DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 30 June 2021 (hereafter the “6/30 Reply”) has been entered.  Claim 4 has been canceled, and new Claim 32 has been entered.  
Claims 1, 2, 5-9, 11-12, 15, 17-19, 21, and 23-32 are pending. 

Election/Restrictions
Species Election
Applicant’s previous election, without traverse, of glycine (as Species of A as present in Claim 23), and ribonucleic acid molecule of said cell (as Species of B as present in Claim 27) is re-confirmed. 
Claims 1, 2, 5-9, 11-12, 15, 17-19, 21, and 23-32 read on the elected species.

Claim Objections – Withdrawn and New
In light of amendment to Claim 7, the previous objection thereto because of informalities has been withdrawn.  

Claim 2 is objected to because of the following informalities:  amended Claim 2 recites “to generate sequencing reads corresponding to said riboswitch identifier  of said riboswitch identifier sequence and said cell barcode sequence--”.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating Applicant’s need to address this objection, the phrase has been interpreted in accordance with a skilled artisan’s understanding as noted above. 

Claim Rejections - 35 USC § 112 – Withdrawn, Maintained and New
In light of amendments to the claims, the previous rejection of Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, and 23-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
In light of amendments to Claims 2, 12 and 31, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection and is necessitated by amendment.  It has not been previously presented.
Each of Claims 24 and 25 were amended to recite “at least a subset of said plurality of nucleic acid cell barcode molecules” (emphasis added; see lines 1-2 and 4 of Claim 24; and lines 1-2 of Claim 25).  A review of the instant specification found only one instance of the term “subset” on pg 25, ¶0089, in a context unrelated to a “plurality of nucleic acid cell barcode molecules”.
Thus there is no literal or descriptive support for the phrase in each of Claims 24 and 25, which renders them directed to new matter.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has been previously presented.  
Dependent Claim 17 recites “an additional metabolite that is different than said metabolite” (emphasis added) which is ambiguous as to whether “said metabolite” refers back to the “additional metabolite” or the “metabolite recited in Claim 1, from which Claim 17 depends.  This ambiguity creates confusion regarding the metes and bounds of Claim 17 as well as claims 18 and 19 which depend therefrom.  Thus Claims 17-19 are indefinite. 
Response to Arguments
On page 9 of the 6/30 Reply, Applicant argues as follows:

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale
 
This has been fully considered, and the assertion of “’said metabolite’ of claim 17 refers to the metabolite present in Claim 1” appears to be based upon the view that the 
In the interest of advancing prosecution, it is noted that the end of Claim 17 could be revised to recite --said metabolite of (a)--, which would unambiguously convey Applicant’s view of the claim. 

Claim Rejections - 35 USC § 101 - Withdrawn
In light of amendment to the claim, the previous rejection of Claim  2 under 35 U.S.C. § 101 has been withdrawn.  

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to the claims, the previous rejection of Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, 24 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Nicol et al. (US 2018/0112212 A1 has been withdrawn.  

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained, and New
In light of its cancellation, the previous rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US 2018/0112212 A1) in view of Breaker et al. (US 2009/0117545 A1) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, 23-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US 2018/0112212 A1; published 4/26/2018; effectively filed 3/11/2016; cited in IDS filed 4/29/2020) in view of Breaker et al. (US 2009/0117545 A1; published 5/7/2009), both as previously applied.
This rejection has been previously presented with respect to Claims 4 and 23.
As an initial matter, it is noted that both documents relate to the use of nucleic acid manipulations in the analysis of biological activity as a common field of endeavor. 
Nicol et al. teach (see e.g. ¶0159) a cell comprising amplicons (i.e. nucleic acid sequences of a cell), which correspond to “metabolite[s]” in step (a), part (i) of Claim 1 and to Claims 5 and 15) encapsulated together with “a bead, such as a hydrogel bead” in step (a) of Claim 1 as well as part (ii) thereof and to Claim 21, where the “origin” refers to the cells and so the barcodes correspond to “cell barcode sequence” in the claim.  They further teach the bead is copolymerized with a “capture oligonucleotide” (see ¶0159).  
And regarding step (a), part (iii) of Claim 1 and Claims 17-19, Nicol et al. teach the partitioned cells and beads are contacted with one or more target molecule binding test-agents (which the partition then comprises) “such as a small molecule, a nucleic acid, a polypeptide, or a polysaccharide” where “individual test agents are labeled with a test-agent molecule barcode” (see e.g. ¶0160 and ¶¶0161-0163), which are “test agent specific barcodes” (see e.g. ¶0164).  A test agent binding to a target molecule (i.e. a nucleic acid sequence of the cell as a “metabolite”) corresponds to “coupling” between the two in step (a), part (iii) of Claim 1.  
Nicol et al. also teach (in ¶¶0164 and 0171) that the target molecules (i.e. “metabolite” of Claim 1) are contacted with the test agents, which corresponds to “providing conditions sufficient for said metabolite to couple” in step (b) of Claim 1.  The test agent (i.e. binding agent) becomes labeled with the origin-specific barcode (see esp. ¶0171), therefore the test agent was necessarily rendered accessible to the capture sequence of the origin-specific barcode molecule and the capture sequence of the origin-specific barcode molecule was permitted to couple to the test agent, all in correspondence to parts (i) and (ii) of step (b) of Claim 1 and Claim 32
Nicol et al. further teach (in ¶0161), the origin specific barcode and the test-agent specific barcode are amplified, which correspond to nucleic acid synthesis in step (c) of Claim 1 and to Claims 9 and 11 (see also ¶0121 for amplification by “PCR”), and that the synthesized molecule comprises a nucleic acid sequence corresponding to the test-agent specific barcode (i.e. the “riboswitch identifier sequence” in part (1) of step (c)) and a nucleic acid sequence of the origin-specific barcode (i.e. the “cell barcode sequence” in part (2) of step (c)); see also ¶¶0162-163 and 0159.  The last clause in Claim 1 (“wherein said first nucleic acid sequence and said second nucleic acid sequence permit said metabolite to be identified as corresponding to said cell”) is interpreted as an intended use of the method. 
Nicol et al. teach an embodiment of the above in Figure 23 (reproduced below; see also Example 4, esp ¶¶0409-0411).  

    PNG
    media_image2.png
    932
    911
    media_image2.png
    Greyscale

In the above figure, shaded circles (see e.g. in the upper left “Lysed cell”; and i.e. “target proteins” of ¶0411 in Nicol et al.) are the “metabolite[s]” of Claim 1, the hydrogel bead with attached sequences is “a bead” of Claim 1, and the antibody (i.e. “test agent” of Nicol et al. with a nucleic acid tag and shown as bound to a shaded circle in the middle left and right of the figure) is “capable of coupling to [a] metabolite” as recited in Claim 1.  The antibody-shaded circle structure is an “antibody-target complex” (see ¶0411) where DNA polymerase (ovals identified as “pol”) is used to synthesize a DNA not part of an antibody-target complex, but that are still capable of allowing DNA synthesis like tagged antibodies that are in a complex.  
Regarding Claim 2, Nicol et al. teach detecting barcodes by “sequencing” (see e.g. ¶0162).  
Regarding Claim 6, Nicol et al. teach breaking “the emulsion” to “result [in] a pooled sample of amplicons” (see e.g. ¶0159 and Fig. 1).  
Regarding Claims 7 and 8, Nicol et al. teach “enzymatic cleavage” to release an attached nucleic acid barcode (see e.g. ¶0102 as well as Fig. 23 and ¶¶0410-0411).  
Regarding Claim 12, Nicol et al. teach PCR with use of “sequences that allow for amplification and sequencing (for example, P7 (SEQ ID NO: 11), SBS3 (SEQ ID NO: 2) and P5 (SEQ ID NO: 12) elements for Illumina® sequencing)” (see e.g. ¶0121).  
Regarding Claim 24, Nicol et al. teach “each member of a set of origin-specific nucleic acid barcodes [ ] may be associated with (for example, covalently bound to or a component of the same molecule as) a distinct or different UMI” (i.e. unique molecular identifier), see e.g. ¶0088.
Regarding Claim 25
Nicol et al. do not teach use of a riboswitch (with a capture sequence and an identifier sequence as recited in Claim 1); and do not teach a riboswitch capture sequence that is inaccessible to a capture oligonucleotide while in said partition unless the riboswitch is coupled to a metabolite (as recited in step (a), part (iii) of Claim 1).  Nicol et al. also do not teach glycine as a metabolite (as recited in Claim 23).  
Breaker et al. teach and use “biosensor riboswitches” to detect glycine, where the riboswitch undergoes a conformational change upon binding glycine (see e.g. Abstract and ¶0024), and they may be operably linked to a reporter nucleic acid, the expression of which is dependent upon the binding of the riboswitch to its cognate molecule (see e.g. ¶¶0070 and 0182).  
More specifically, Breaker et al. teach 

    PNG
    media_image3.png
    306
    300
    media_image3.png
    Greyscale

Thus the “regulated P1c strand” is a nucleic acid sequence that has different accessibility because when the riboswitch is bound to glycine, P1b is in a stem structure with P1a.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicol et al. to use the glycine binding biosensor riboswitch of Breaker et al. as the target molecule binding test agent of Nicol et al., including adaptation of the “regulated” strand of Breaker et al. to mediate (by hybridizing) the combining of “the origin-specific barcode and the specific binding agent barcode” of Nicol et al., with the reasonable expectation of successfully expanding the Nicol et al. method (beyond the detection of target proteins) to detect glycine through 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (glycine binding biosensor of Breaker et al.) for another (target molecule binding test agent of Nicol et al.) to obtain predictable results; and simple use of known techniques (of Breaker et al.) to expand and improve the similar method (of Nicol et al.) in the same way.  

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US 2018/0112212 A1 as cited above) in view of Breaker et al. (US 2009/0117545 A1, as cited above).
This rejection has been previously presented and is again presented separately in the interest of clarity.  
The teachings of Nicol et al. and Breaker et al. have been described above.  Their teachings regarding antibodies as target molecule binding test-agents that bind cell proteins are re-emphasized. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicol et al. by including use of the glycine binding biosensor riboswitch of Breaker et al. (in the manner explained above) to be an additional target molecule binding test agent, in combination with a cell protein binding, antibody test agent of Nicol et al., with the reasonable expectation of successfully expanding the Nicol et al. method to detect both glycine and a target cell protein of interest without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Breaker et al.) to expand and improve the similar method (of Nicol et al.) in the same way.  
Response to Arguments
Applicant's arguments on pages 9-11 of the 6/30 Reply have been fully considered in combination with the totality of the record but they are not persuasive.
On pages 10-11 of the 6/30 Reply, Applicant argues claim elements that are alleged to be missing from Nicol et al. on pages 9-10 of the Reply.  This argument is coupled with the assertion that “Breaker does not cure these deficiencies of Nicol.”
This is not persuasive because contrary to the argument, and as described in the first statement of rejection above, Breaker et al. teaches the accessibility of a “regulated 
Additionally, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Double Patenting – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 1, 4-9, 11, 15, 17-19, 21, and 23-31 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-9, 11, 15, 17-19, 21, and 23-31 of copending Application No. 17/157,228 (reference application) has been withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 11, 12, 17-19, 24 and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35, 33, 36, 37, 38-40, 41-43, 45 and 46-51 (as filed 15 September 2021) of copending 17/157,228 (reference application) in view of Nicol et al. (US 2018/0112212 A1 as cited above).
This rejection has not be previously presented and is necessitated by amendments to the claims of the reference application. 
Co-pending Claim 35 depends from co-pending claim 32 and so claim 32 encompasses claim 35 in its entirety. 
Thus co-pending claims 32 and 35 teach a method for processing or analyzing GDP (a metabolite as encompassed by instant Claim 1) with the same steps (a) through (c) as instant Claim 1 (including use of a riboswitch) with the exception of “a partition” and bead bound reagents in steps (a) and (b).  
Co-pending claim 33 teaches the same additional element(s) as instant Claim 2.
Co-pending claim 36 teaches the same additional element(s) as instant Claim 6.
Co-pending claim 37 teaches the same additional element(s) as instant Claim 11.
Co-pending claims 38-40 teach the same additional elements as instant Claim 12.
Co-pending claims 41-43 teach the same additional elements as instant Claims 17-19, respectively.
Co-pending claim 45 teaches the same additional element(s) as instant Claim 24.
Co-pending claims 46-51 teach the same additional elements as instant Claims 26-31, respectively.
The teachings of Nicol et al. have been explained above.  Their teachings regarding performance of their method with encapsulation of bead bound reagents 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of co-pending Claim 35 by its performance in droplets with bead bound reagents as taught by Nicol et al. with the reasonable expectation of successfully expanding the method to have the advantages of Nicol et al.’s method without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635